DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As a starting point Examiner notes that Claim 20 was previously withdrawn in view of the election dated 9/22/21.
With regards to the drawing objection it is withdrawn due to the replacement drawings. 
With regards to the 112b rejections to claims 5 and 18 are withdrawn due to the amendments. 
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive and/or moot. With regards to the discussion of Cross the rejection has been updated rendering Applicants arguments moot. With regards to the discussion of Brennan in view of Cross, Examiner disagrees with Applicants assertion that Brennand does not cure the shortcomings of Crossley. To the extent additional portions of Bren are recited in the new rejection Applicants arguments are moot; or not persuasive as the additional portions further explain the previously recited portions. With regards to the discussion of Bren Applicant appears to be arguing that there is no teaching of internal reflection, partial refraction or “waveguide to light that is emitted from the patch itself”. Examiner believes the BRI is broader that Applicants interpretation of “light emitting point sources”. The panel 1210 has an edge on which connector 1294 provides point sources. Additionally see [0061] “The patch 210 may include one or more apertures for the light conduit 220 to pass through, thereby conducting light between the light source 230 and the flexible panel 310 (FIG. 4B) within the patch 210.” (Examiner notes that Fig. 12 is an example of panel disclosed and explained with regards to Fig. 2). Thus the panel does have the “plurality of light emitting point sources positioned on” an outer surface of the patch. In Bren light is provided and travels through a waveguide to an exit point, as discussed it does this by reflecting “internally” until it gets to a dispersion area. As such, the argument against internal reflection is not persuasive. Bren also discloses emitting light onto the wound area/skin etc. as discussed below refraction occurs when light moves from one medium to another with difference indices (See Merriam Webster definition of “refraction” and RP Photonics Encyclopedia discussion), thus when the light is emitted refraction would occur as the mediums are different. Therefore, the argument against refraction is not persuasive.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 6-7, 9-10, 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 recite variations of “plurality of light emitting point sources prior to being emitted from the waveguide is subject (i) to internal reflection at the wound facing surface” However this does not have sufficient support in the specification it’s merely a function element without any discussion as to how it is achieved. To determine how this is done would depend on the angles of the source, waveguide elements (cladding etc.) and positions of areas where the dispersion areas are (ie where the light transmits to the wound based). However, the specification provides no details as to how it reflects internally before exiting the waveguide merely the function that it does. Thus this does not have sufficient support for one of skill in the art to reasonably convey inventors at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9-10, 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites “on at least one of an outer facing surface of the therapeutic illumination patch” and later “the therapeutic patch comprising a wound facing surface and one or more outer facing surfaces,” is an antecedent basis issue. Are the surfaces for the lighting the same outer facing surfaces as those discussed later or does the outer facing surfaces for the light include the wound facing surface. It is unclear what the scope of the terms is in view of the multiple declarations of elements, namely the surfaces of the first recitation vs. the surfaces recitation in the second recitation. The claims do not clearly define the metes and bounds of the claim and are indefinite. The claims depending from this claims share this issue and are also rejected for the same reason.  

Claims 1/15 recite variations of “wherein the therapeutic illumination patch comprises a waveguide structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources prior to being emitted from the waveguide is subject (i) to internal reflection at the wound facing surface” it is unclear if the claim is reciting that the internal reflection is occurring as the light is exiting the fiber etc. or that the claim is merely reciting that the light in the waveguide has internal reflection as it transitions from where the light is supplied to the waveguide to where it exits the waveguide. For that reason the claim does not clearly define the metes and bounds of the claim and is indefinite. The claims depending from these claims share these issues and are likewise rejected. 

Claims 1/15 recite variations of configured “prior to being emitted from the waveguide is subject (i) . . . and (ii) to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient.” This is unclear because “refraction” occurs when light is moving through two materials that are not the same/have different refractive indices. However, based on the claim language it says before being emitted from the waveguide thus it is not changing materials and this seems to conflict with the (ii) which appears to be claiming the transition between the waveguide and the patient surface (Examiner notes that while not presently an issue, this language is also close to being 101 issue for claiming the human body). Thus it is unclear what the metes and bounds of this claim are and the claim is indefinite. The claims depending from these claims share this issue and are also rejected for the same reason. Examiner also notes there would inherently be refraction when light moves from a waveguide to skin as skin and the waveguide are different mediums which have different indices of refraction (R. Paschotta, article on 'refraction' in the RP Photonics Encyclopedia, https://www.rp-photonics.com/refraction.html, accessed on 2022-05-16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-7, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as obvious over Brennan (Kevin Brennan et al., US 20140343478) hereinafter Bren in view of “Catheter.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/catheter. Accessed 16 May. 2022. cited evidentiary support.
 Regarding claim 1, an interpretation of Bren discloses a therapeutic illumination assembly, comprising: 
a catheter comprising a catheter wall encircling a luminal fluid pathway (1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes which include a lumen which is being interpreted as “luminal fluid pathway”), the catheter wall having an internal length configured for insertion into a patient at an insertion region and an external length fluidly coupled to internal length at the insertion region (1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes for insertion into the body); and 
a therapeutic illumination patch (Panel 1210 Fig. 12, [0013], [0043], [0063]) comprising a plurality of light emitting point sources positioned on at least one of an outer facing surface of the therapeutic illumination patch ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12) to irradiate the insertion region and the therapeutic illumination patch when the plurality of light emitting point sources output light ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]), the therapeutic patch comprising a wound facing surface and one or more outer facing surfaces (Panel 1210 Fig. 12, [0013], [0043], [0063]), the therapeutic illumination patch operable to have the internal length of the catheter pass through the wound facing surface and the outer facing surface at the insertion region (aperture 1292 Fig. 12, [0013], [0043], [0063]), 
wherein the therapeutic illumination patch comprises a waveguide ([0047]-[0048], [0063] see also [0006]-[0007]) structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources prior to being emitted from the waveguide is subject (i) to internal reflection at the wound facing surface ([0006]-[0007], [0047]-[0048], [0058], [0063] see also Figs. 1C, Fig. 12; There is internal reflection between the source and emission area) and (ii) to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient ([0047]-[0048], [0063] see also [0006]-[0007] see also Figs. 1C, Fig. 12).
An interpretation of Bren may not explicitly disclose the catheter having an internal length configured for insertion into a patient at an insertion region. However, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention that the catheter can be inserted into the body and thus has an “an internal length configured for insertion into a patient at an insertion region” as the definition of a catheter includes insertion into the body. Specifically, Merriam Webster defines a catheter as “a tubular medical device for insertion into canals, vessels, passageways, or body cavities usually to permit injection or withdrawal of fluids or to keep a passage open” (“Catheter.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/catheter. Accessed 16 May. 2022.).
 Regarding claim 6, an interpretation of Bren further discloses wherein the therapeutic illumination patch comprises an optically diffusive material ([0043], [0062]-[0064]).

 Regarding claim 7, an interpretation of Bren further discloses wherein the wound facing surface configured to be positioned adjacent to the patient over the insertion region ([0013], [0043], [0063], Fig 12).

Regarding claim 9, an interpretation of Bren further discloses wherein the plurality of light emitting point sources comprise a plurality of diodes ([0045], [0064]-[0065]).

 Regarding claim 10, an interpretation of Bren further discloses wherein the plurality of diodes comprise one or more laser diodes, one or more light emitting diodes (LED), or a combination thereof ([0045], [0048], [0064]-[0065]).

 Regarding claim 15, an interpretation of Bren discloses a method, comprising: 
inserting an internal length of a catheter into a patient (1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes for insertion into the body) through a wound facing surface and an outer facing surface of a therapeutic illumination patch (aperture 1292 Fig. 12, [0013], [0043], [0063]), wherein the catheter comprises a catheter wall encircling a luminal fluid pathway (Catheter tube 1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes which include a lumen which is being interpreted as “luminal fluid pathway”, see the definition from Merriam-Webster below), the catheter wall having an external length fluidly coupled to the internal length at an insertion region of the catheter (1291 Fig. 12, [0063]; Examiner notes that catheters are by definition are tubes for insertion into the body), wherein the wound facing surface is configured to be positioned on the patient over the insertion region ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]); 
irradiating the insertion region of the catheter ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]) using a plurality of light emitting point sources affixed to at least one of the outer facing surfaces of the therapeutic illumination ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12), wherein the therapeutic illumination patch comprises a waveguide ([0047]-[0048], [0063] see also [0006]-[0007]) structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources prior to being emitted from the waveguide is subject (i) to internal reflection at the wound facing surface ([0006]-[0007] including “Light travels through the fiber, bouncing back and forth off the boundary between the fiber and fiber surface”, [0047]-[0048], [0063] see also Figs. 1C, Fig. 12; There is internal reflection between the source and emission area) and (ii) to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient ([0047]-[0048], [0063] see also [0006]-[0007] see also Figs. 1C, Fig. 12).

An interpretation of Bren may not explicitly disclose inserting an internal length of the catheter into a patient at an insertion region. However, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention insert an insertable length of a catheter into the body as the definition of a catheter includes insertion into the body. Specifically, Merriam Webster defines a catheter as “a tubular medical device for insertion into canals, vessels, passageways, or body cavities usually to permit injection or withdrawal of fluids or to keep a passage open” (“Catheter.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/catheter. Accessed 16 May. 2022.).


Claim Rejections - 35 USC § 103
Claim(s) 1, 6-7, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as obvious over Crossley (Kent Crossley, US 20010047195) hereinafter Cross in view of Bren.
Regarding claim 1, an interpretation of Cross discloses a therapeutic illumination assembly, (abstract), comprising: 
a catheter comprising a catheter wall encircling a luminal fluid pathway (10 or 12 Fig 1, [0031], [0039]-[0041]), the catheter wall having an internal length configured for insertion into a patient at an insertion region (12 and S Fig 1, [0039]-[0041], [0049]) and an external length fluidly coupled to internal length at the insertion region (12 and S Fig 1, [0039]-[0041], [0049]); and 

An interpretation of Cross may not explicitly disclose a therapeutic illumination patch comprising a plurality of light emitting point sources positioned on at least one of an outer facing surface of the therapeutic illumination patch to irradiate the insertion region and the therapeutic illumination patch when the plurality of light emitting point sources output light, the therapeutic patch comprising a wound facing surface and one or more outer facing surfaces, the therapeutic illumination patch operable to have the internal length of the catheter pass through the wound facing surface and the outer facing surface at the insertion region, wherein the therapeutic illumination patch comprises a waveguide structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources prior to being emitted from the waveguide is subject (i) to internal reflection at the wound facing surface and (ii) to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient.
However, in the same field of endeavor (medical devices), Bren teaches a therapeutic illumination patch (Panel 1210 Fig. 12, [0013], [0043], [0063]) comprising a plurality of light emitting point sources positioned on at least one of an outer facing surface of the therapeutic illumination patch ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12) to irradiate the insertion region and the therapeutic illumination patch when the plurality of light emitting point sources output light ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]), the therapeutic patch comprising a wound facing surface and one or more outer facing surfaces (Panel 1210 Fig. 12, [0013], [0043], [0063]), the therapeutic illumination patch operable to have the internal length of the catheter pass through the wound facing surface and the outer facing surface at the insertion region (aperture 1292 Fig. 12, [0013], [0043], [0063]), 
wherein the therapeutic illumination patch comprises a waveguide ([0047]-[0048], [0063] see also [0006]-[0007]) structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources prior to being emitted from the waveguide is subject (i) to internal reflection at the wound facing surface ([0006]-[0007] including “Light travels through the fiber, bouncing back and forth off the boundary between the fiber and fiber surface”, [0047]-[0048], [0063] see also Figs. 1C, Fig. 12; There is internal reflection between the source and emission area) and (ii) to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient ([0047]-[0048], [0063] see also [0006]-[0007] see also Figs. 1C, Fig. 12).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross’s disclosure of waveguides catheters and cuffs to include a patch as recited in Bren with a waveguide with internal reflection as the light travels down the waveguide to a dispersion area where it irradiates the skin and provides refraction at the interface between the skin and the waveguide in order to disinfect the patient at the site of the wound/insertion ([0002], [0013], [0063]). Furthermore, the elements of Cross with the catheter lighting and other arrangements with the patch as recited in Bren would be merely combining prior art elements according to known methods to yield predictable results; ie providing light to the area around the insertion.  

Regarding claim 6, an interpretation of Cross discloses the above in claim 1.
An interpretation of Cross may not explicitly disclose wherein the therapeutic illumination patch comprises an optically diffusive material.
However, in the same field of endeavor (medical devices), Bren teaches wherein the therapeutic illumination patch comprises an optically diffusive material ([0043], [0062]-[0064]) for the purpose of creating a simple construction to allow for conventional sterile manufacture and disposable use.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross to include a patch with an diffuser material in order to the keep the construction simple and allow for conventional sterile manufacture and disposable use ([0043]). 

Regarding claim 7, an interpretation of Cross discloses the above including a wound facing surface (Fig 1). 
An interpretation of Cross may not explicitly disclose wherein the therapeutic patch comprises a wound facing surface and one or more outer facing surfaces, the wound facing surface configured to be positioned adjacent to the patient over the insertion region.
However, in the same field of endeavor (medical devices), Bren teaches wherein the wound facing surface configured to be positioned adjacent to the patient over the insertion region ([0013], [0043], [0063], Fig 12) for the purpose of providing disinfection to the patient at the site of the catheter entering the skin.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross to include the wound facing surface positioned over the insertion region in order to emit antibacterial light for killing bacteria and fungi ([0002], [0013], [0063]).

Regarding claim 9, an interpretation of Cross further discloses wherein the plurality of light emitting point sources comprise a plurality of diodes ([0042]-[0043], [0052]).

 Regarding claim 10, an interpretation of Cross further discloses wherein the plurality of diodes comprise one or more laser diodes, one or more light emitting diodes (LED), or a combination thereof ([0042]-[0043], [0052]).

Regarding claim 15, an interpretation of Cross discloses a method, comprising: 
inserting an internal length of a catheter into a patient (12 and S Fig 1, [0039]-[0041], [0049]), wherein the catheter comprises a catheter wall encircling a luminal fluid pathway (10 or 12 Fig 1, [0031], [0039]-[0041]), the catheter wall having an external length fluidly coupled to the internal length at an insertion region of the catheter (12 and S Fig 1, [0039]-[0041], [0049]); 
an interpretation of Cross may not explicitly disclose inserting a catheter through a wound facing surface and an outer facing surface of a therapeutic illumination patch; wherein the wound facing surface is configured to be positioned on the patient over the insertion region; irradiating the insertion region of the catheter using a plurality of light emitting point sources affixed to at least one of the outer facing surfaces of the therapeutic illumination, wherein the therapeutic illumination patch comprises a waveguide structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources prior to being emitted from the waveguide is subject (i) to internal reflection at the wound facing surface and (ii) to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient.
However, in the same field of endeavor (medical devices), Bren teaches inserting a catheter through a wound facing surface and an outer facing surface of a therapeutic illumination patch (aperture 1292 Fig. 12, [0013], [0043], [0063]); wherein the wound facing surface is configured to be positioned on the patient over the insertion region ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]); 
irradiating the insertion region of the catheter ([0013], [0043], [0063], [0072], Fig 12 see also [0069]-[0070]) using a plurality of light emitting point sources affixed to at least one of the outer facing surfaces of the therapeutic illumination ([0048], [0061], [0063] see also [0006]-[0007], [0011]-[0012], [0053], [0068], Figs. 1C, 2, 3C-4C, 12), wherein the therapeutic illumination patch comprises a waveguide ([0047]-[0048], [0063] see also [0006]-[0007]) structurally and compositionally configured such that at least a portion of light emitted from the plurality of light emitting point sources prior to being emitted from the waveguide is subject (i) to internal reflection at the wound facing surface ([0006]-[0007] including “Light travels through the fiber, bouncing back and forth off the boundary between the fiber and fiber surface”, [0047]-[0048], [0063] see also Figs. 1C, Fig. 12; There is internal reflection between the source and emission area) and (ii) to at least partial refraction at an optical interface formed by a patient surface and at least a portion of the wound facing surface in contact with the patient ([0047]-[0048], [0063] see also [0006]-[0007] see also Figs. 1C, Fig. 12).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cross’s disclosure of waveguides catheters and cuffs to include a patch as recited in Bren with a waveguide with internal reflection as the light travels down the waveguide to a dispersion area where it irradiates the skin and provides refraction at the interface between the skin and the waveguide in order to disinfect the patient at the site of the wound/insertion ([0002], [0013], [0063]). Furthermore, the elements of Cross with the catheter lighting and other arrangements with the patch as recited in Bren would be merely combining prior art elements according to known methods to yield predictable results; ie providing light to the area around the insertion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020019610 see Figs 4-5; US 5807341 see Fig 1; US 20030233073 see Fig 2; US 20160151639 see Fig 2; US 5989245 see Fig 16.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	19 May 2022